R-832




                   AUHXN   na. TEXAS



                      November 20, 1947

Hon. James C. Jones             Opinion Xo, V-436.
Executive Director
Veterans' Affairs Commission    Re:    Power,of the Veterans'
Austin, Texas                          Affairs Commission to
                                       delegate authority to
                                       its Director to sign
                                       pay vouchers,
Dear Sir:
          Your letter of,September 25, 1947, reads in part
as follows:
          "Your opinion is requested on the fol-
     lowing:
          "1. Under Section 6, H. B. #IS, doec
     the Veterans Affairs Commission have the ad-
     thority to delegate to the Director, as Ex-
     ecutive Officer of the Commission, the right
     to sign pay vouchers for salaries and other
     expenses incurred by the Commission?
          "2 . If the Commission cannot delegate
     the foregoing authority to the Executive Di-
     rector, would the Chairman of the Commission
     be authorized to sign pay vouchers for salar-
     ies and other expenses incurred by the Com-
     mission?
          "3. If que,stions1 and 2,are answered
     in the negative, how many members of the Com-
     mission are,required'to affix their signatures
     to pay vouchers for salaries and other expenses
     incurred'by the Commission before the Comptrol-
     ler can certify them forpayment?"
          The urpose of a voucher is to furnish evidence
to the ComptroP ler that the expenditure 1ha.s
                                             been incurred
or ap roved by the proper authority. In this connection,
ArticPe 4355, V. C. S., sets out the form of that evidence
as follows:
Hon. James C. Jones, Page 2,   V-436.


         "All claims and accounts against the
    State shall be submitted on forms prescribed
    by the Comptroller and in duplicate, when re-
    quired by him except claims for pensions, and
    shall be so prepared as to provide for the en-
    tering thereon, for the use of the Comptrol-
    ler's Department as well as other appropriate
    matters, the folfowing:
         "1. Signature of the head of the depart-
    ment or other person responsible for incur-
    ring the expenditure."
          Since Article 4355 is:directed only at the form
to be used, which shall provide, among other requisites,
for the signature of the proper authority, the question
arises as to who is the "head of the department orother
person responsible for incurring the expenditure." This
question is pertinent for the purpose of determining who
should approve the claims o,raccounts.
          An examination of House Bill 18, (Acts 50th
Legs.,R. S   Ch, 363, page 728) creating the Veterans'
Affairs Co&ission indicates that the Commission itself
is the functioning head of all activities of the Commis-
sion. With reference-to the expenditure of money for
silaries and expe,nses,Section 5 of the Act provides:
          "Suitable offices and office equipment
     shall be provided by the State of Texas for
     the-veterans',Affairs Commission in the City
     of Austin. The Commission may incurthe nec-
     essary expenses for office'furniture, station-
     ery, printing, incidentals, and other expenses
     necessary to perform its work, and sufficient
     office personnel, stenographers, typists, and
     clerical,help shall be employed to maintain
     the efficient operation of the office, The
     Commission shall be authorized to paythex-
     penses provided in paragraph 5 hereof from
     the appropriation hereinafter transferred to
     the Commission."
          In addition, when dealing with the functions
of the State Approval Agency for Veterans' Education, Sec-
tion 8 provides in part:
          lTIncident'al
                      expenses for the operation
     of the Agency--such as postage, stationery,
Hon. James C. Jones, Page 3,   V-436.


    telephone and telegraph, and other contin-
    gent expenses--shall be paid by the Veter-
    ans' Affairs Commission. . . "
          With reference to the duties of the Executive
Director, Section 6 of the Act provides in part as fol-
lows:
         "The Director shall be responsible for
    placing into operation the policies and in-
    structions promulgated by the Veterans' Af-
    fairs Commission, and shall serve as Execu-
    tive Officer of the Commission, but he shall
    not have the power to vote. The Director
    shall be in charge of the offices of the Com-
    mission, shall direct the paid personnel of
    the Commission, and be responsible to the
    Commission for all reports, data and so forth,
    required by the Commission."
          Numerous opinions rendered by this department
have held that it is without the authority of Boards sim-
ilarly created as yours to delegate their discretionary
functions to an Executive Director of approving vouchers
for the issuance of warrants, in the absence of an ex-
press statutory grant of authority to the Executive Di-
rector to approve vouchers. Opinions Nos. O-5292, O-5333,
O-5366, and V-286. There being no indication in your in-
quiry to the contrary, we shall assume that your refer-
ence as to whether the Executive Director shall "signs
the vouchers includes "approve", and does not presuppose
that the Commission has "approved" them prior thereto.
          With regard to your first inquiry as to whether
the Veterans' Affairs Commission may delegateits author-
ity to the Executive Director of the Commission to sign,
for the purpose of approval, pay vouchers for salaries
and other expenses incurred by the Commission, we quote
the following language from Horne Zoological Arena Com-
pany v, 'Cityof Dallas, 45 S. W. (2d) 714:
          "The general rule is that, where the
     law creates a board to have charge of the
     affairs of a municipality or a particular
     part thereof, such board may appoint agents
     to discharge ministerial duties not calling
     for the exercise of reason or discretion,
     but it cannot go beyond this and delegate
Hon. James C. Jones, Page 4,   V-436.


     to others the discharge of duties which call
     for reason or discretion, and which are re-
     garded as a part of the public trust assumed
     by the members of such board. The power to
     exercise discretion in matters intrusted to
     such boards cannot be delegated, surrendered
     or bartered away."
          There being no express statutory delegation
of authority to the Executive Director to approve vouch-
ers for the issuance of warrants, the Commission alone
has the non-delegable discretionary function of approv-
ing such vouchers. The Executive Director is not vested
with the discretionary function which is granted to the
Commission by Section 5 of H. B. lg,,supra, and in mat-
ters pertaining to the exercise of discretion, he con-
summates the policies which have been determined by the
Commission in its discretionary authority,,
          &Uth regard to your second question of whether
the Commission can delegate its authority to the Chair-
man to si,gnpay vouchers for salaries and expenses,
again there is no indication that such vouchers have
been theretofore approved by the Commission. Clearly,
in the absence of a grant of express statutory author-
ity, the Chairman of the Commission cannot exercise a
discretionary function alone, The~voice of the Commis-
sion must speak, State,Board of Registration for Pro-
fessional:Engineers v. Hatter, 139 S. X. (2d) 169.
          If, however, the Commission has approved nay-
ment of the claim while acting as a bodv. it mav dele-
gate by a proper resolution the ministerial function of
signing or executin; the vouchers on behal,fof the Com-
mission,to elthc!r t e Executive Director or the Board
Chairman. See Opinions No, s. V-286. and ~0-5667. render-
ed l;ythis Department.
          Your third question involves the number of
members of the Veteranst Affairs Commission required
to affix their signatures to pay vouchers, for salar-
ies and other expenses, for certification by the State
Comptroller.
          Section 4 of H, B. 18, which creates the Com-
mission, indicates the folloiving:
          r1   0 Three, (3) members shall consti-
     tute a'qiorum and no action shall be taken
Hon. James C. Jones, Page 5,   V-436.


    by less than a majority of the Commission.'i
          It is clear that at least three members of the
Commission must haveanorov@   the expenditure, and that
the indication of their approval must be made known to
the Comptroller, either by such members affixing their
signatures to the pay vouchers, or through the medium
of attaching to the pay vouchers a copy of a resolution
indicating their express approval of the individual items
contained in the pay vouchers. At 'leastthree members of
the Commission must approve the disbursements; but once
they have approved them, the ministerial duty of si
the pay vouchers may be duly delegated to the ChaFrman
of the Commission or to the Executive Director.
                        sumxm
          Neither the Executive Director nor the
     Chairman of the Veterans' Affairs  Commission
     has the authority to approve vouchers for
     salaries and other expenses incurred by the
     Commission. Horne Zoological Arena Corn$y
     v, City of Dallas, 45 S, ti. (2d) 714. ip
     Commission must act as a body in approving
     the pay vouchers, and at least three members
     must indicate an affirmative vote for approv-
     al. Having indicated its approval, the Com-
     mission may authorize the Chairman or the
     Executive Director to affix his signature
     to the voucher.
                           Yours very truly
                      ATTORNEY GENERAL OF TEXAS



                      BY
DJC:jmc



                      APPROVED:


                    +!ii&
                      ATTORNEY GENZRAL.